          Case 2:20-cv-02113-APG-DJA Document 34 Filed 09/16/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     FERNANDO HARO, III,
 9                                                         Case No.: 2:20-cv-02113-APG-DJA
            Plaintiff,
10                                                                        Order
     v.
11
     THOMAS KELLER RESTAURANT
12   GROUP, et al.,
13          Defendants.
14         On September 16, 2021, the Court received a phone call from Plaintiff seeking an extension
15 to file his past-due Early Neutral Evaluation Statement. Plaintiff is reminded that pursuant to the
16 Local Rules, ex parte communications with the Court are prohibited. Local Rule IA 7-2(b). Such
17 requests must be made by appropriate filing with the Court. However, as a one-time courtesy, the
18 Court will allow Plaintiff a brief extension to submit his Early Neutral Evaluation Statement for
19 consideration. Plaintiff must submit a hard copy of his Early Neutral Evaluation Statement,
20 meeting the requirements laid out in Docket No. 29, to the undersigned’s box in the Clerk’s Office
21 not later than 3:30 pm on September 17, 2021.
22         IT IS SO ORDERED.
23         Dated: September 16, 2021
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
